     Case 2:18-cv-01923-KJM-KJN Document 187 Filed 03/11/21 Page 1 of 2


1     NEWMEYER & DILLION LLP
      JOSEPH A. FERRENTINO, CBN 162855
2     Joe.Ferrentino@ndlf.com
      JOSHUA B. BEVITZ, CBN 221404
3     Joshua.Bevitz@ndlf.com
      JACQUELINE V. MCCALLA, CBN 306009
4     Jacqueline.McCalla@ndlf.com
      895 Dove Street, Fifth Floor
5     Newport Beach, CA 92660
      Tel: (949) 854-7000; Fax: (949) 854-7099
6
      Attorneys for Plaintiff
7     EDWARD ROYCE STOLZ, II
8                           UNITED STATES DISTRICT COURT
9                         EASTERN DISTRICT OF CALIFORNIA
10
11    EDWARD ROYCE STOLZ, II,                   CASE NO.:       2:18-cv-01923-KJM-KJN
                                                District Judge: Kimberly J. Mueller
12                    Plaintiff,                Magistrate Judge: Kendall J. Newman
13    vs.                                       [Originally filed in the El Dorado County
                                                Superior Court, PC 20180186]
14    TRAVELERS COMMERCIAL
      INSURANCE COMPANY, et al.,                ORDER GRANTING EX PARTE
15                                              APPLICATION TO CONTINUE AND
                      Defendants.               MODIFY STIPULATED EXPERT
16                                              DISCLOSURE, DISCOVERY AND
                                                OTHER DEADLINES
17
18
                                                FILE DATE:         07/11/2018
19                                              TRIAL DATE:        No Date Set
20
            After full consideration of the evidence and papers submitted, as well as upon
21
     the affidavit of counsel showing a satisfactory explanation for the need for the
22
     issuance of such an order of the Court,
23
            IT IS HEREBY ORDERED that Plaintiff EDWARD ROYCE STOLZ, II's
24
     ("Plaintiff") ex parte application to continue and modify stipulated expert
25
     disclosure, discovery and other deadlines is GRANTED in part. Additional expert
26
     disclosures due 45 days after order resolving ECF No. 179. Parties will then submit
27
     a joint status report to reset remaining deadlines.
28
                                                                        2:18-CV-01923-KJM-KJN
     Case 2:18-cv-01923-KJM-KJN Document 187 Filed 03/11/21 Page 2 of 2


1          IT IS SO ORDERED.
2    DATED: March 11, 2021.
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
